Citation Nr: 0305814	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  02-05 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease, T12-S1, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease, right knee, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for degenerative 
joint disease, left knee, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for a history of 
asthma, obstructive lung defect on pulmonary function test, 
currently rated as 10 percent disabling.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney, 
Veterans Advocacy Group


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from July 1992 to August 1998, 
with an additional prior period of active duty of two months 
and nine days.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a January 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska, which denied 
the benefits sought on appeal.


FINDINGS OF FACT

1.  VA has complied with the requirements of the Veterans 
Claims Assistance Act of 2000.

2.  Competent medical evidence of record does not establish 
that the veteran's service-connected degenerative disc 
disease, T12-S1, has caused incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; nor is it a case of severe 
intervertebral disc syndrome causing recurring attacks with 
intermittent relief.

3.  The veteran's service-connected degenerative joint 
disease, right knee, is productive of full range of motion 
with little complaint of pain, and no findings of current 
ankylosis, recurrent subluxation or lateral instability, 
locking episodes, effusion, or other potentially relevant 
symptomatology.  

4.  The veteran's service-connected degenerative joint 
disease, left knee, is productive of full range of motion 
with little complaint of pain, and no findings of current 
ankylosis, recurrent subluxation or lateral instability, 
locking episodes, effusion, or other potentially relevant 
symptomatology.  

5.  The veteran's service-connected history of asthma, 
obstructive lung defect on pulmonary function test, requires 
the daily use of inhalational or oral bronchodilator therapy, 
or inhalational anti-inflammatory therapy.

6.  The veteran's service-connected disabilities do not 
preclude him from performing all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for degenerative 
disease, T12-S1, have not been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 
Part 4, including § 4.71a, Diagnostic Code 5293 (2002).

2.  The criteria for an increased evaluation for degenerative 
joint disease, right knee, have not been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159, Part 4, including § 4.71a, Diagnostic Code 5010 
(2002).

3.  The criteria for an increased evaluation for degenerative 
joint disease, left knee, have not been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159, Part 4, including § 4.71a, Diagnostic Code 5010 
(2002).

4.  The criteria for an increased evaluation of 30 percent 
for a history of asthma, obstructive lung defect on pulmonary 
function test, have been approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
Part 4, including § 4.97, Diagnostic Code 6602 (2002).
 
5.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board is satisfied that VA has met its duties 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 
38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that VA met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the January 
2002 rating decision, the March 2002 statement of the case, 
and in correspondence from VA, including a December 2002 
letter notifying the veteran and his representative of a 
change in the law of particular relevance to one of his 
pending claims.  VA also informed the veteran of which 
evidence he was to provide to VA and which evidence VA would 
attempt to obtain on his behalf, as noted in correspondence 
dated in June 2001, October 2001 and December 2002, for 
example.  VA also met its duty to assist by making 
satisfactory efforts to ensure that relevant evidence 
concerning the pending claims was associated with the claims 
file, as the file contains the private treatment records 
identified by the veteran as relevant to his claims, as well 
as a September 2001 VA general medical examination report 
containing extensive clinical findings pertaining to the 
veteran's service-connected disabilities.  The Board notes 
that the veteran has not identified any additional 
outstanding evidence that he wishes to be considered for his 
pending claims.  The veteran was also given the opportunity 
to testify at a hearing on this appeal, which was declined in 
writing in May 2002.

Increased Rating Claims Generally

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific disability.  The 
ratings are intended, as far as can practicably be 
determined, to compensate for the average impairment of 
earning capacity resulting from such disability in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disability requires review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  
For an increased rating claim, however, the primary concern 
is the current level of disability.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  It is also necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking employment, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Board has reviewed the history of the veteran's service-
connected disabilities.  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the current level of 
disability is of primary concern.  The veteran's claims were 
originally granted service connection in February 2000, with 
an effective date of August 1998.  He filed his pending 
claims in June 2001.  Therefore, the veteran's recent medical 
records are the most relevant to the claims now before the 
Board.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Accordingly, the pertinent medical evidence for review in 
this case consists of private treatment records dated from 
January 2001 to August 2001, as well as the findings from a 
September 2001 VA general medical examination.  



Entitlement to an Increased Evaluation for Degenerative Disc 
Disease, T12-S1

The veteran's degenerative disc disease (DDD), T12-S1, is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5293, which pertains to 
intervertebral disc syndrome (IDS).  During the pendency of 
the veteran's appeal, the criteria for rating IDS were 
revised, effective September 23, 2002.  When the law or 
regulations applicable to a claim change during the pendency 
of an appeal, the version more favorable to the veteran shall 
be applied. Karnas v. Derwinski, 1 Vet. App. 308, 312-3 
(1991).  If the revised version of the regulation is more 
favorable, however, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) (West 2002), can be no earlier 
than the effective date of that change; the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  VAOPGCPREC 3-00.
 
Under the former criteria, 38 C.F.R. § 4.71a, DC 5293 
provided that a higher 40 percent evaluation is warranted for 
severe IDS with recurring attacks with intermittent relief.  
Under the revised criteria, 38 C.F.R. § 4.71a, DC 5293 
provides that IDS is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  IDS with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrants an 
evaluation of 40 percent, and a note to the revised criteria 
provides that, for purpose of evaluations under DC 5293, an 
incapacitating episode is defined as a period of acute signs 
and symptoms that requires bed rest prescribed by a physician 
and treatment by a physician.  

As noted, in a December 2002 letter, VA notified the veteran 
that evidence needed to substantiate his claim for an 
increased rating under the revised provisions of DC 5293 
would be evidence tending to show that he has been having 
incapacitating episodes of IDS, as that term is defined in 
the revised criteria.  Neither the veteran nor his 
representative provided any response to this communication, 
but the veteran did give a detailed presentation of his 
complaints and symptoms to the September 2001 VA examiner, 
who specifically asked him about flare-ups and debilitating 
episodes.  The veteran indicated that his back was generally 
stiff in the mornings, loosening up within two to three hours 
later.  He indicated that as long as works out in the gym 
(usually lifting weights), his back does pretty well.  In 
regards to flare-ups, the veteran reported that two to three 
times a year, he has an episode that lasts a week or less, 
causing substantial soreness, but that during this time, he 
is generally able to continue his regular routine, including 
going to work and going to the gym.  The veteran did not 
indicate that he needs to seek a physician's help at the time 
of a flare-up of this nature, noting that the condition 
usually quiets down on its own without any specific therapy 
(other than working out).  

The Board notes that there is no evidence of record that a 
physician has at any time prescribed bed rest as treatment 
for the veteran's back disability, and the veteran indicated 
in his reports to the VA examiner that he in fact rarely has 
episodes of this nature, if ever, and certainly not recently.  
The Board therefore finds that the veteran has not had 
"incapacitating episodes" as that term is defined in 
revised DC 5293 and, for that reason, he is not entitled to 
an evaluation in excess of 20 percent under the revised 
criteria.  (Further, the Board notes that even if the new 
criteria were applicable, the veteran's report of two to 
three week-long flare-up episodes in the past year still does 
not more nearly approximate a 40 percent rating under these 
requirements.  See 38 C.F.R. § 4.7.)

The issue remains as to whether the veteran's current back 
disability picture more nearly approximates the criteria for 
a rating of 20 percent or 40 percent under the former 
criteria of DC 5293.  As noted, a 40 percent evaluation under 
the former criteria required severe IDS with recurring 
attacks with intermittent relief.  The Board finds that this 
level of symptomatology simply has not been shown in the 
record.  Indeed, the only relevant evidence in the record is 
the September 2001 VA examination report.  At this VA 
examination, the examiner noted a good range of motion for 
the cervical and lower spine, with generally no pain shown on 
motion.  He also noted remarkable upper body strength with no 
complaints of weakness, or of pain radiation into the 
extremities.  Flare-up episodes, as previously noted, occur 
two to three times annually, with the veteran able to 
continue his daily activities.  A disability picture of 
severe IDS, therefore, as required for an evaluation of 40 
percent under the former criteria, has not been clinically 
demonstrated in the veteran's case.

The Board therefore finds that the currently assigned 20 
percent rating adequately and appropriately compensates the 
veteran for his back disability, and, in that regard, any 
pain on use and functional loss have been taken into account 
in assigning this rating.  The Board has also considered 
other codes that may possibly afford a rating higher than 20 
percent, described in diagnostic codes 5285 through 5295 
under 38 C.F.R. § 4.71a, but given the veteran's range of 
motion as assessed by the examiner, with no evidence of 
fracture, ankylosis, muscle spasm or similarly relevant 
findings, the Board holds that no other code may afford the 
veteran a higher rating in this case.  The Board concludes 
that there is no basis on which to allow a schedular 
evaluation in excess of 20 percent for DDD, T12-S1, as the 
evidence preponderates against the claim.  See 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Increased Evaluations for Degenerative Joint 
Disease of the Knees

The veteran is currently service-connected for degenerative 
joint disease (DJD) of his right and left knees, each at a 
rate of 10 percent disabling, under 38 C.F.R. § 4.71a, DC 
5010.  The Board notes that a February 2000 rating decision 
expressly denied service connection for a right medial 
meniscectomy and lateral release, a decision which the 
veteran did not appeal.  This rating decision, however, also 
granted service connection for DJD in each knee.  

Under DC 5010, arthritis due to trauma and substantiated by 
x-ray findings is rated as degenerative arthritis under DC 
5003.  Degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a.

The veteran identified two private medical providers who 
recently treated his knees, and the claims file includes 
their medical records dated from January 2001 to August 2001.  
The records note several arthritic changes in the right knee, 
as well as two surgeries performed for other right knee 
problems.  The veteran was seen by P.J.M., M.D., after a slip 
on a ladder at work caused his knee to give out, causing 
residual pain, swelling and instability.  Dr. M. performed 
arthroscopy in February 2001 to repair a torn lateral 
meniscus, after which the veteran showed improvement and 
began physical therapy.  It was noted that the veteran 
apparently tried to return to work in late April 2001, but 
was given a "cool reception," and Dr. M. noted that the 
veteran's job appeared to be "winding up."  The veteran 
began treatment with D.P.S., M.D., in May 2001.  Dr. S. 
performed surgery on the right knee in June 2001, consisting 
of a repeat arthroscopy and a partial meniscectomy 
chondroplasty.  By August 2001, the veteran was doing fairly 
well, but complained of increasing discomfort with standing 
and heavy-duty activities.  He stated that he wanted to begin 
a new job with a railroad.  Evaluation of the right knee at 
that time revealed trace effusion and full range motion with 
little pain.

At the September 2001 VA examination, the veteran reported 
that he was working for a railroad.  He stated that his knees 
cause a fair amount of discomfort, but denied current 
swelling, heat or redness.  He did not report that his knees 
lock up or give way, and denied subluxation.  His main 
complaint was stiffness, affecting mobility for the first two 
or three hours of the day.  He is able to work his eight-hour 
shift, which requires mostly standing or walking around, but 
this causes some swelling and aggravation afterwards, which 
he self-treats.  He has not taken any time off work because 
of his knees while at this position.  The veteran noted that 
he can no longer run, and that he basically curbs his 
activity in order to prevent further joint pain.  The 
examiner reported that the veteran does not have any known 
inflammatory arthritis, nor has he had any symptoms of 
redness or joint effusion.  On clinical evaluation, the 
examiner stated that bilateral knee range of motion was quite 
normal, and that there did not appear to be increased pain 
with flexion.  There was no noted instability or joint 
effusion.  The examiner commented that the veteran's knees 
were arthritic, but also stated the left knee did not show 
any evidence of active arthritis.

The Board finds that a rating of more than 10 percent for 
each knee is not warranted in this case, based upon the 
medical evidence of record.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In doing so, the Board 
observes that the veteran is only service-connected for DJD 
under DC 5010, and the evidence shows that the veteran 
currently has full range of motion of both knees with little 
to no pain on clinical evaluation, so a higher rating for his 
DJD is not for assignment.  Further, even if the Board were 
to consider all symptomatology in the veteran's knees as 
service-connected, there is no recorded evidence of current 
ankylosis, recurrent subluxation or lateral instability, 
locking episodes, effusion, or other similar symptomatology 
as required for a rating greater than 10 percent under any of 
the applicable codes for rating knee disabilities, as noted 
in diagnostic codes 5256 through 5263 under 38 C.F.R. 
§ 4.71a.   

Entitlement to an Increased Evaluation for a History of 
Asthma, Obstructive Lung Defect on Pulmonary Function Test

The veteran's history of asthma, obstructive lung defect on 
pulmonary function test (PFT), is currently rated 10 percent 
disabling per 38 C.F.R. § 4.97, DC 6604, a code used to rate 
chronic obstructive pulmonary disease.  Under DC 6604, a 
higher 30 percent rating is for application where forced 
expiratory volume in one second (FEV-1) is 56 to 70 percent 
of predicted, where FEV-1 to forced vital capacity (FVC) 
(FEV-1/FVC) is at 56 to 70 percent, or where diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)) is at 56 to 65 percent of predicted.  See 
38 C.F.R. § 4.97.  

In this case, the only medical evidence documenting the 
current state of the veteran's respiratory disability was 
obtained at the September 2001 VA examination.  At the 
examination, the veteran reported that his asthma-related 
problems are currently under control with the use of Accolate 
and nightly use of Albuterol via an inhaler.  He reported 
that the use of Accolate had greatly improved his breathing 
ability.  He indicated that he did not have a productive 
cough, had not lost any weight, did not experience dyspnea on 
exertion, and had not had any attacks for the last couple of 
years.  He stated that he had not been incapacitated by 
asthma for as long as he could remember.  The examiner noted 
that the chest was clear to auscultation and percussion, and 
that a recent chest x-ray was normal.  He also observed the 
findings of the veteran's latest PFT, which documented 
minimal obstructive lung defect and significant response to a 
bronchodilator.  The examiner noted that airway obstruction 
was confirmed by the decrease in flow rate at peak flow and 
the flow at 25 percent, 50 percent and 75 percent of the flow 
volume curve.  Lung volumes and diffusion capacity were 
reported to be within normal limits.  FVC was changed by 11 
percent, while forced expiratory flow rate was changed by 13 
percent.  

Because the veteran's latest PFT results do not demonstrate 
FEV-1 at 56 to 70 percent of predicted, FEV-1/FVC at 56 to 70 
percent, or DLCO (SB) at 56 to 65 percent of predicted, a 
higher 30 percent rating under DC 6604 is not for 
application.  See 38 C.F.R. § 4.97.  The Board, however, has 
considered other codes under 38 C.F.R. § 4.97 that may apply 
to afford the veteran an increased rating for his respiratory 
disability.  Although most of these codes do not address the 
type of respiratory symptomatology for which the veteran is 
service-connected, a higher rating is potentially available 
under DC 6602, which rates bronchial asthma.  The Board 
observes that asthma is a substantial component of the 
veteran's service-connected respiratory disability.  To 
warrant a 30 percent disability rating under DC 6602,  the 
evidence must show FEV-1 or FEV-1/FVC of 56 to 70 percent of 
predicted, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  See 
38 C.F.R. § 4.97.  In the veteran's case, he has reported 
daily use of inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory therapy for the control of his 
respiratory disability (via the use of Accolate and 
Albuterol).  Accordingly, the Board finds that the veteran's 
service-connected respiratory disability warrants a 30 
percent, but no higher, rating under DC 6602.  See 38 C.F.R. 
§§ 3.102, 4.7, 4.97.

Entitlement to a Total Disability Evaluation Based on 
Individual Unemployability Due to Service-Connected 
Disabilities

The Board is required to address the issue of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) under 38 C.F.R. 
§ 4.16(b) in cases where the issue is expressly raised by the 
claimant or the record contains evidence that the appellant 
may be unable to secure or follow a substantially gainful 
occupation due to his service-connected disability. See 
VAOPGCPREC 6-96 (Aug. 16, 1996); Floyd v. Brown, 9 Vet. App. 
88 (1996).  Here, the veteran expressly filed a claim for 
TDIU in June 2001, based upon the four service-connected 
disabilities addressed earlier in this decision.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Here, the veteran does not have the requisite percentages for 
the assignment of TDIU where the schedular rating is less 
than total, as the veteran is now in receipt of only a 30 
percent disability rating, a 20 percent disability rating, 
and two 10 percent disability ratings.  The Board finds, 
therefore, that TDIU is not warranted under the requisite 
statutory criteria.  

Where the aforementioned TDIU percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may still be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
his service-connected disabilities. 38 C.F.R. §§ 3.321(b), 
4.16(b).  In the instant case, the Board expressly notes the 
veteran's comments to the September 2001 VA examiner that he 
is currently employed in a physical labor-oriented position 
with a railroad.  The veteran stated that he could not recall 
taking a day off from work, and that he really had not missed 
a day off from work for his health other than during his 
recuperation from his 2001 right knee surgery.  He added that 
he has not taken a day off from work for his back for the 
last several years.  The September 2001 VA examiner also 
opined that the veteran's restriction of activity and his 
employability and restrictions on his usual work during his 
employment have been minimal.  In light of these facts, the 
Board finds that extraschedular evaluation is not warranted, 
and that the veteran's currently assigned disability ratings 
adequately compensate him for any current effect on his 
ability to procure and maintain employment.  


ORDER

Entitlement to an increased evaluation for degenerative disc 
disease, T12-S1, is  denied.

Entitlement to an increased evaluation for degenerative joint 
disease, right knee, is denied.

Entitlement to an increased evaluation for degenerative joint 
disease, left knee, is denied.

Entitlement to an increased evaluation of 30 percent for a 
history of asthma, obstructive lung defect on pulmonary 
function test, is granted.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

